Citation Nr: 1224769	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  03-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The Veteran testified at a hearing before the undersigned in August 2009.  In February 2010, the Board remanded the claim for additional development.  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  


FINDING OF FACT

The Veteran failed, without good cause, to report for VA medical examinations which were scheduled in May 2010, July 2010, and August 2010.   


CONCLUSION OF LAW

The claim for TDIU is denied due to failure to report to a VA examination without good cause.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudicative appeals process because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2008, and March 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence, to include records from the Social Security Administration, has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  Furthermore, as will be discussed below, pursuant to the March 2010 Board remand, the Veteran was scheduled for VA examinations to determine whether her service-connected disabilities rendered her unemployable.  Through no fault of VA, those efforts were unsuccessful.  Specifically, the RO scheduled VA examinations in May 2010, July 2010, and August 2010, however, the Veteran failed to appear without showing good cause.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the Veteran's responsibility to cooperate with VA, including when there is a need to have her examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes that in light of the Veteran's disinclination to fully cooperate with the process, all reasonable efforts were made by VA to obtain evidence necessary to substantiate her claim and that any further attempts to assist her in developing her claim would result in needless delay, and is thus unwarranted.  In light of the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis

The Veteran claims that she is unable to be substantially gainfully employed due to her service-connected disabilities.  

Initially, the Board notes that with regards to claims for increased ratings, the action to be taken in instances where a Veteran fails to report for a VA examination depends on if the examination was scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) so where a Veteran fails to report for an examination, the case shall be rated on the evidence of record. Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  In contrast, where a Veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied.  Id.  

Also, as a threshold matter, when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2011); Turk, 21 Vet. App. at 569. 

The United States Court of Appeals for Veteran's Claims (Court) has recently held that upon a finding that a Veteran has not demonstrated good cause for failing to report for his scheduled VA examination the Board should deny a claim under 38 C.F.R. § 3.655 rather than adjudicate it on the merits.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In connection with the Veteran's claims for increased ratings, at her August 2009 Board hearing the Veteran asserted that her service-connected disabilities render her unemployable.  In light of the Veteran's testimony in August 2009, and given the Court's holding in Rice, in March 2010 the Board determined that it had jurisdiction over the claim for a TDIU by virtue of its having had jurisdiction over the increased rating issues.  

Service connection is currently in effect for lumbosacral strain, evaluated as 40 percent disabling; reflex sympathetic dystrophy syndrome of the upper extremities, evaluated as 40 percent disabling; and bilateral carpal tunnel syndrome, residuals of a left distal radius fracture, and residuals of removal of a skin growth on the back, each rated as noncompensably disabling.  Effective April 2011, the Veteran's combined disability rating is 60 percent.  Because the Veteran does not have one service-connected disability rated as at least 60 percent or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of a TDIU under 38 C.F.R. § 4.16(a) are not met.  

The evidence also shows that the Veteran has a number of nonservice-connected disabilities, to include hypertension, fibroid tumors, rectal prolapse, urinary incontinence, a cervical spine disability, a cardiac condition, impaired vision, peripheral neuropathy, and a knee condition.  

The Veteran last worked in 2002 with the United States Postal Service, with whom she had been employed since June 1997.  While the evidence of record noted the Veteran's reports that she was unemployable due to her back disability and disability of the upper extremities, there was no competent and credible evidence of record that attributed the Veteran's unemployability solely to the service-connected disabilities.  In fact, while in a May 2003 private treatment record a clinician opined that the Veteran was permanently and totally disabled, the Veteran's unemployability was not associated with any of her service-connected disabilities.  

Records of the Social Security Administration (SSA) showed that the Veteran had been disabled since January 2006 due to a combination of a left knee injury, and a lumbar spine disability, to include lumbar strain, discogenic and degenerative changes.  To the extent that SSA benefits were granted based in part on her left knee condition, the knee disability is not service-connected and may not be considered in determining the Veteran's eligibility to TDIU.  To the extent that SSA benefits were granted partly due to service-connected lumbosacral strain, the criteria for obtaining disability benefits through the SSA are different than those for establishing entitlement to total disability compensation benefits through VA, with an entitlement program governed by different laws and regulations.  While SSA determinations regarding unemployability and disability may be relevant in VA disability determinations, they are not binding on VA.  Roberts v. Derwinski, 2 Vet. App. 387 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991). 

For the reasons outlined above, the Board determined that additional development was required and in March 2012 the Board remanded the claim for entitlement to a TDIU primarily for a VA examination to determine whether her service-connected disorders resulted in unemployability.  In the remand, the Board advised the Veteran that it was her responsibility to report for the examination and to cooperate in the development of the claim.  She was further informed that the consequences for failure to report for a VA examination without good cause included denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

As indicated, under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination that was scheduled in conjunction with a claim for an increased rating, the claim must be denied.  A TDIU is considered to be a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, none of the Veteran's claims for increased ratings were initial rating claims.  In this regard the Board notes that service connection for lumbosacral strain and residual fracture of the left distal radius was established in March 1978; service connection for residuals of removal of a skin growth on the back was granted in July 1978; service connection for reflex sympathetic dystrophy syndrome of the upper extremities was established by a rating decision in December 1985; and service connection for bilateral carpal tunnel syndrome was granted by an unappealed August 2008 rating decision.  Additionally, the Veteran's claim for entitlement to TDIU was most recently denied in December 2008.  

Pursuant to the March 2010 Board remand, in April 2010 the AOJ sent a notice letter to the Veteran's most recent address of record to notify her that a VA examination was scheduled for May 2010.  The Veteran failed to report.  In June 2010 the Veteran was informed that she would be rescheduled for VA examinations in July 2010 and August 2010.  She was told if he could not keep the appointment or if she wanted to be rescheduled, she could contact the medical facility.  She was also notified that when a claimant, without good cause, fails to report for an examination or a reexamination, the claim shall be rated based on the evidence of record or denied.  See 38 C.F.R. § 3.655.  Examples of good cause were listed: illness, hospitalization, or death of a family member.  Id.  The Veteran failed to report.  A report of contact dated in August 2010, shows that the RO left a message with the Veteran's contact phone number to inform her that at her request, a VA examination would be rescheduled.  

 In the December 2011 supplemental statement of the case (SSOC), the AOJ informed the Veteran that it had received a notice of her failure to report for the scheduled VA examinations.  The SSOC again notified her of 38 C.F.R. § 3.655.  The claim was denied because there was no evidence of record showing that her service-connected disabilities met the minimum schedular requirements for a TDIU rating, or that she was unemployable to her service-connected disabilities because she failed to report for the scheduled VA examination.  She was given 30 days to respond to the SSOC with additional comments or evidence.  The record does not reflect that the April 2010 and June 2010 correspondence, or the SSOC were returned as undeliverable, and thus the Veteran is presumed to have received them (in fact, there is no mail that was returned in the file).  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the presumption of regularity of the administrative process applies to notices mailed by the VA). 

The Board notes that the Veteran did not provide any reason for her failure to report for the scheduled VA examinations nor did she show good cause for this failure.  She also did not attempt to reschedule the examination, despite being advised that she could do so.  As such, the Board finds that good cause has not been shown, and based on the Veteran's failure to attend the examinations, the Board may deny the claim on this basis alone. 

The Board has reviewed the evidence of record and finds that based upon the application of 38 C.F.R. § 3.655(b), the Veteran's claim for entitlement to a TDIU must be denied.  For the reasons discussed above, a new VA examination was necessary to establish entitlement to the benefit sought, a TDIU.  38 C.F.R. § 3.655(a) (2011); Turk, 21 Vet. App. at 569.  The Veteran was informed on several occasions of the consequences of failing to report for a VA examination, and she was provided 30 days to submit comment on that finding.  She did not submit any evidence or argument as to her reason for not reporting for the examinations.  Thus, the Board finds that the Veteran has not submitted any evidence of "good cause" for her failure to report for the scheduled VA examinations and her claim must be denied.  See 38 C.F.R. § 3.655(b); Kyhn, 24 Vet. App. 228.


ORDER

Entitlement to a total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


